     Case 2:18-cv-06338-LMA-KWR Document 84 Filed 05/10/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


DERRICK OVERTON                                                     CIVIL ACTION

VERSUS                                                                   No. 18-6338

M/V ALTRO DONNA, LLC ET AL.                                              SECTION I

                                      ORDER

      The Court has been notified that a proposed settlement was reached in the

above-captioned matter. Pursuant to the request of all counsel,

      IT IS ORDERED that the above-captioned matter is STAYED and

ADMINISTRATIVELY CLOSED. Once the settlement is finalized, any party may,

by written motion, move to reopen this case in order to enforce the settlement or file

a motion for dismissal.

      New Orleans, Louisiana, May 9, 2019.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE
